Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 11/18/2019, claims 1, 8 and 9 are amended. No claims are newly added or canceled.
Claims 1-20 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/US2018/033362 filed on 5/18/2018, which claims priority to provisional application 62/507884 filed on 5/18/2017.

Specification
The disclosure is objected to because of the following informalities: At p. 66, the mathematical equation presented is of poor quality and illegible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to either a method of diagnosis or a method of treatment, where at least one sign or symptom of an adrenal disease or disorder is improved, by administering a mutant KCNJ5 inhibitor. Dependent claims limit the mutant KCNJ5 inhibitor to one of a subset of macrolides or carboxamides. 	Relative skill of those in the art and Predictability or unpredictability of the art:  The relative skill of those in the art is low. The inhibition of mutant KCNJ5 is not well established. Specifically with respect to the macrolides or carboxamides claimed, the Breadth of claims:  The claims are broad with respect to the nature of the compounds administered to function as mutant KCNJ5 inhibitors.  The full scope of the claims encompasses any compound that both functions as a mutant KCNJ5 inhibitor and is capable of causing a measurable improvement in a sign or symptom of an adrenal disease or disorder.
Amount of guidance/Existence of working examples:  
The specification describes screening of numerous compounds and based on these screening assays, identified several macrolides as well as three carboxamides from ChemDiv that fall within the scope of Formula (I), that function as mutant KCNJ5 inhibitors to the level where a therapeutic effect would be reasonably expected. So, for these working examples the claimed methods are fully enabled as reflected by the scope of claims 7 and 12.
Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of a representative number of mutant KCNJ5 inhibitors to both healthy individuals and individuals having a variety of adrenal disease or disorders, to determine if the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lifton et al (US 2014/0127126, PTO-892), in view of Ghayur et al. (US 2013/0195871, PTO-892), further in view of Tauber et al. (Endocrinology, 2014, PTO-892) or Oki et al. (Endocrinology, 2012, PTO-892).
Lifton teaches a method of diagnosing a subject with an adrenal disease or disorder associated with mutant KCNJ5 by determining if the subject’s KCNJ5 sequence differs from wild-type KCNJ5. (Claim 19) Lifton et al teaches a method of treating a subject with an adrenal disease or disorder associated with mutant KCNJ5 by administering a compound that acts as a KCNJ5 modulator, where modulation can be inhibition. (Claim 31; ¶0152-0155, 0167) Lifton further teaches limitations that directly correspond with instant claims 2-5, 8, 9 and 13-20, regarding specifics such as type of mutation, human subjects, Markush group of adrenal diseases, nucleic acid sequences, etc. (Claims 32-40; ¶0214)
	Lifton does not teach a method of diagnosis by administering a mutant KCNJ5 modulating compound and Lifton does not teach a method of treatment by administering any specific modulating compound. 
	Ghayur et al. teaches a method of diagnosing a disease by administering an inhibitory compound that improves one or more signs or symptoms of the disease of interest, where the disease of interest may be adrenal gland cancer. (¶0036)
	Tauber teaches that verapamil and amiloride are effective inhibitors of mutant KCNJ5. (Abstract)
	Oki et al. teaches that the calcium channel antagonist nifedipine and the calmodulin inhibitor W-7 are effective inhibitors of mutant KCNJ5. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to look for guidance on what compounds effectively inhibit mutant KCNJ5 because Lifton is silent on such compounds. Guidance is explicitly provided by either Tauber or Oki for compounds that inhibit mutant KCNJ5 that could be 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Conclusion
Claims 7 and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623